December 23, 2009 U.S. Securities & Exchange Commission treet, N.E. Washington, DC 20549 Re: Vanguard Admiral Funds (the Trust) File No. 33-49023 Ladies and Gentlemen: Transmitted herewith pursuant to Rule 497(j) under the Securities Act of 1933 is certification that the Prospectuses and Statement of Additional Information with respect to the above-mentioned Trust do not differ from that filed in the most recent post-effective amendment, which was filed electronically. Sincerely, Frances T. Han Associate Counsel The Vanguard Group, Inc.
